Citation Nr: 0740523	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970 and from September 1972 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted.  
Further, a June 2004 letter sent to the veteran explained the 
information needed to establish service connection for PTSD 
based on a personal assault.  The veteran has not claimed a 
personal assault as a stressor.  The veteran should be given 
notification that informs him of the type of evidence needed 
to establish a claim for service connection for PTSD that is 
not based on an in-service personal assault. 

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2007).

The veteran contends that, while in Wilford Hall Medical 
Center (WHMC), Lackland AFB, TX, in 1982, he was part of the 
patient brigade at the hospital and was assigned to duty in 
the mortuary affairs department where he was given the task 
of handling bodies for which he was not trained.  In 
addition, he claims that, during this time, he had two 
friends who had several amputations performed while at the 
hospital and later died.  The veteran provided the names of 
both individuals and the age of one.  

The veteran has been diagnosed as having PTSD based on his 
self-reported stressors.  Because the veteran did not engage 
in combat with the enemy, his lay testimony or statements 
alone are not enough to establish the occurrence of the 
alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain service records or 
other credible evidence, which corroborates the stressor(s).  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997)).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The RO has indicated that the veteran has not provided 
specific details to permit verification of his stressors and, 
as such, does not appear to have undertaken any action to 
verify the stressful incidents the veteran has reported.  
However, the Board's review discloses that the veteran 
appears to have provided specific enough information in his 
PTSD questionnaire received by the RO in July 2004 to attempt 
to verify those stressors.  

The duty to assist includes obtaining service personnel 
records and attempting to verify in-service stressor(s) and 
providing a medical examination when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran provided the VA with a stressor 
statement which included the dates that these incidents 
occurred and the names a two of the individuals involved 
while he was at the WHMC.  On remand, the AOJ should attempt 
to obtain records from the WHMC to determine whether the 
veteran was placed on mortuary duty and the circumstances of 
the two soldiers named by the veteran, if it is found that 
those soldiers were patients at the hospital at the time the 
veteran was stationed there, and should ask the U.S. Army and 
Joint Services Records Research Center (JSRRC) to provide any 
available information which might corroborate the veteran's 
alleged in-service stressors.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, the AOJ must send the veteran 
a corrective notice, that (1) includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) advises 
the veteran of what evidence is needed to 
support his claim for service connection 
for PTSD that is not based on a personal 
assault.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should contact the Wilford 
Hall Medical Center (WHMC), Lackland AFB, 
TX, and, if unsuccessful, the National 
Personnel Records Center and the service 
department to obtain any records which 
may corroborate the veteran's stressor 
statements, including whether he was 
assigned to mortuary duty while at the 
WHMC and the circumstances of the two 
soldiers he indicated were patients while 
he was there.  All efforts to obtain 
these records should be documented in the 
veteran's claims file.  If records are 
not available, the source should so 
indicate.  Failures to respond or 
negative replies to any request should be 
noted in writing and also associated with 
the claims file.

3.  After receipt of these records, the 
AOJ should prepare a letter asking the 
JSRRC to provide any available 
information which might corroborate the 
veteran's alleged in-service stressor.  
The AOJ must provide the JSRRC with 
copies of any of the veteran's service 
personnel records showing service dates, 
duties, units of assignment and stressor 
statements, in particular the stressor 
statement submitted in June 2004.

4.  After items 1 through 3 are 
completed, the AOJ should prepare a 
report detailing the nature of any in-
service stressors that were established 
by the record.  If none was verified, the 
report will so state.  This report is 
then to be added to the claims file.  If 
the AOJ finds that a VA psychiatric 
examination is necessary in order to 
decide the claim, such examination should 
be scheduled and conducted.  

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to service 
connection for PTSD.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The veteran 
need take no action unless otherwise notified.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).



